DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed November 2, 2021.  Claims 1-10 and 12-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered but are not persuasive.
Since the Applicant’s invention can be implemented on a general purpose computer, there has been no improvement to the technical field or improvement to the functioning of a computer.  The claimed invention may have solved the business problem of generating an order, but it is not a claimed solution necessarily rooted in computer technology.   The invention as claimed does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one or more computers as recited is a generic computer that performs functions.  These are generic computer functions.  The claim does not add meaningful limitations to the idea of generating an order beyond generally linking the claim to a particular technological environment, that is, implementation via computers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-10 and 12-16 under Step 2A claims 1-10 and 12-16 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:
acquiring order information of a to-be-processed order, the order information including storage-bin region information and volume information of at least one item indicated by the order;
determining, based on the storage-bin region information and the volume information, whether the order satisfies following conditions:  the at least one item indicated by the order being located within one storage-bin region, and a sum of volumes of the at least one item being below a volume threshold; and
in response to the order satisfying the conditions, determining the order as a to-be- selected order, to generate a to-be-selected order set;
in response to the order not satisfying the conditions and the order matching a preset order, sending a storage-bin region allocation instruction, for instructing to move the at least one item indicated by the order into the one storage-bin region of the warehouse, and returning to execute the determining whether the order satisfies the conditions; and 
sending a spatial location allocation instruction, for instructing to stack at least one item indicated by a to-be-selected order in the to-be-selected order set into a first preset container.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps for generating an order. This represents business relations, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 9 does recite additional elements, including an electronic device, a storage-bin region allocating apparatus. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 9, taken individually or as a whole the additional elements of claim 9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
storing and retrieving information in memory (acquiring order information);
performing repetitive calculations (determining whether order satisfies conditions and whether order as a to-be-selected order, instructing to move, instructing to stack).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-5 also do not integrate the abstract idea into a practical application. Notably, claims 2-5 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-5 rely upon at least similar additional elements that are specified at a high level of generality. Considered both individually and as a whole, claims 2-5 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-5 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 


Regarding claims 6-10 and 12-16, these claims recite at least substantially similar concepts and elements as recited in claims 1-5 such that similar analysis of the claims would be apparent. As such, claims 1-5 are rejected under at east similar rationale. 


	


Allowable Subject Matter
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101, but would be allowable if this rejection could be overcome.
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“… in response to the order not satisfying the conditions and the order matching a preset order, sending by the electronic device a storage-bin region 
sending, by the electronic device, a spatial location allocation instruction to a spatial location allocating apparatus, for instructing the spatial location allocating apparatus to stack at least one item indicated by a to-be-selected order in the to-be-selected order set into a first preset container”

Mishra discloses in response to the order satisfying the conditions, determining the order as a to-be- selected order, to generate a to-be-selected order set (Mishra:  column 20 lines 1-20 - the items in an item package may be grouped by category, product line, affinity (e.g., so that fragile items are grouped together and/or separately from heavy and/or bulky items; or so that items that are required to be shipped together are grouped together), or by other parameters (e.g., volume, largest dimension, weight, or whether they will be gift wrapped), and assigned to one of several shipment sets that collectively make up the item package).  PTO 892 Reference U discloses warehouse picking order operations. Neither Mishra, PTO 892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious in response to the order not satisfying the conditions and the order matching a preset order, sending by the electronic device a storage-bin region allocation instruction to a storage- bin region allocating apparatus, for instructing the storage-bin region allocating apparatus to move the at least one item indicated by the order into the one storage-bin region of the warehouse, and returning to 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625